DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 10, lines 18-19:  comma is required between “light source 218” and “and”
Page 14, line 22: “switch 202” should be “switch 203”
Page 18, line 3; Page 19, line 31: “bracket 114” should be “bracket 104” 
Page 18, line 5: comma is required between “glued” and “or”
Page 19, lines 27: suggested rewording of “The in Fig.1 illustrated” for clarity
Appropriate correction is required.
The use of the term “Bluetooth” and “ZigBee” (e.g. Page 7, Page 15, Page 20), which are a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 4, 7, 10, 12, 14, and 15 are objected to because of the following informalities:  
Claim 1 – comma is required after “second electrode”
Claim 1 – “the transcranial brain stimulation” lacks antecedent basis. “For transcranial brain stimulation” and “that transcranial brain stimulation” refers to stimulation generally whereas “the transcranial brain stimulation” refers to a particular application of stimulation. Consequently, antecedent or rephrasing of claim language is necessary
Claim 4 – “the user of the kit” should read “a user of the kit” to avoid lack of antecedent basis
Claim 7 – “a computer memory” should be “the computer memory” to follow antecedent basis of claim 1
Claim 10 – comma is required after “second electrode”
Claim 12 – “the user of the electronic device” should read “a user of the electronic device” to avoid lack of antecedent basis
Claim 14 – “the user of the electronic device” should read “a user of the electronic device” to avoid lack of antecedent basis
Claim 15  – “prompt the user” should read “prompt a user” to avoid lack of antecedent basis
Examiner would like to indicate that “first electrode (102A)” and “circuit (200)” includes drawing references whereas other drawing references (i.e. amended claims remove “100” for “headset”) are removed. No correction is required. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic device in independent claims 1-2; 4-10; 12-15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wetmore et al. (US 2016/0008632 A1; hereinafter Wetmore).
Regarding claim 1, Wetmore teaches a kit comprising a headset (e.g. Figure 5A, item 3300, 3301, 3302; Figure 9)  for transcranial brain stimulation (e.g. [0013]-[0014]; [0022]), and a non-transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities (e.g. Figure 10; [0035]; [0183]), wherein the program comprises program code portions which when executed on the electronic device is configured to: store, in a computer memory, a schedule for performing the transcranial brain stimulation (e.g. [0019]; [0145]; [0185]; [0189]), generate a control signal for the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation (e.g. [0022];[0096]; [0145]; [0150]), and display information on a display of the electronic device in 
Regarding claim 2, Wetmore teaches any of the apparatuses may be configured for scheduling a neuromodulation session (e.g. [0144]. It is inherent the program reminds a user of the schedule as the program is capable of interfacing through calendars which provide alerts (e.g. [0136]; [0144]-[0145]; [0196].
Regarding claim 4, Wetmore discloses wherein the program further comprises program code portions which when executed on the electronic device is configured to: prompt the user of the kit to input information pertaining to status of the user (e.g. Figure 13; Figure 24, “Activity”; [0033]; [0204]).
Regarding claim 5, Wetmore teaches wherein the information pertaining to status of the user comprises information pertaining to information about the user's current health such as stimulation feedback or user’s activity (e.g. Figure 13; Figure 24, “Activity”; [0033]; [0204]) .
Regarding claim 6, Wetmore further teaches wherein the program further comprises program code portions which when executed on the electronic device is configured to: update the schedule for performing the transcranial brain stimulation (e.g. [0144]-[0145]; [0149]).
Regarding claim 7, Wetmore teaches wherein the program further comprises program code portions which when executed on the electronic device is configured to: store information pertaining to 
Regarding claim 8, Wetmore discloses wherein the electronic device is a handheld electronic device (e.g. [0185]).
Regarding claim 9, Wetmore discloses wherein the program is an application downloadable to the electronic device via an application providing service (e.g. [0013]; [0185]-[0186].
Regarding claim 10, Wetmore teaches A system comprising a server (e.g. [0112]; [0121]; [0189])and a plurality of kits or is capable of coordinating neuromodulation of an entire group of individuals (e.g. [0013])  wherein each kit comprises a headset (e.g. Figure 5A, item 3300, 3301, 3302; Figure 9)  for transcranial brain stimulation (e.g. [0013]-[0014]; [0022]),  and a non-transitory computer-readable recording medium having recorded thereon a program which is executable on an electronic device having processing capabilities(e.g. Figure 10; [0035]; [0183]), wherein the program comprises program code portions which when executed on the electronic device is configured to: establish a first communication channel between the electronic device on which the program is executed and the server (e.g. [0104]); [0110]), and establish a second communication channel between the electronic device on which the program is executed and the headset (e.g. [0099];[0159];[0196]), wherein first and second communication channels are independent from each other or can be different (i.e. electronic device communicates to server through internet connection and electronic device communicates to headset via RF), store, in a computer memory, a schedule for performing the transcranial brain stimulation (e.g. [0019]; [0145]; [0185]; [0189]), and generate a control signal for the headset such that transcranial brain stimulation is performed according to the schedule for performing the transcranial brain stimulation (e.g. [0022];[0096]; [0145]; [0150]), wherein the headset comprises: a wireless transceiver (e.g. Figure 9, 907) configured to wirelessly communicate with the electronic device (e.g. [0013]; [0196]), a circuit comprising a first electrode (e.g. Figure 9, 905), a second electrode (e.g. Figure 9, 905) and a power 
Regarding claim 12, Wetmore teaches wherein the program further comprises program code portions which when executed on the electronic device is configured to: prompt the user of the electronic device on which the program is executed to input information pertaining to status of the user (e.g. Figure 13; Figure 24, “Activity”; [0033]; [0204]); and send the information pertaining to status of the user to the server or grant third party access (e.g. [0112]-[0113]).
Regarding claim 13, Wetmore discloses wherein the program further comprises program code portions which when executed on the electronic device is configured to: record information pertaining to performed transcranial brain stimulation (e.g. [0112]-[0113]; [0146]-[0148]), and send the recorded information pertaining to performed transcranial brain stimulation to the server (e.g. [0112]-[0113]).
Regarding claim 14, Wetmore discloses wherein the program further comprises program code portions which when executed on the electronic device is configured to: prompt the user of the electronic device on which the program is executed to input information pertaining to status of the user (Figure 13; Figure 24, “Activity”; [0033]; [0204]), send the information pertaining to status of the user to the server (e.g. [0112])., record information pertaining to performed transcranial brain stimulation, and send the recorded information pertaining to performed transcranial brain stimulation to the server (e.g. [0112]-[0113]; [0146]-[0148]), wherein the server is configured to correlate and store the information pertaining to status of the user and the information pertaining to performed transcranial brain stimulation. Through third party access it is inherent that the server is configured to store the recorded information and correlate the recorded information and the user input since third party (i.e. social network or a doctor) would be able to see the history of the brain stimulation which includes the user input and any recorded information (e.g. [0188];[0201];[0215]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9782602 B1 – teaches a transcranial magnetic stimulation device that is communicable with a server.
WO 2014/082064 A1 – teaches devices, systems, and methods for transdermal electrical stimulation. 
US 2015/0005840 A1 – teaches methods and devices to modify a subject’s cognitive state by applying transdermal electrical stimulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250. The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

19 February 2021